Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of burglary in the third degree. His contention that County Court erred in its charge on criminal intent is not preserved for our review (see, People v Tate, 200 AD2d 602, 603, lv denied 83 NY2d 811) and in any event lacks merit. The record establishes that the court sustained defendant’s objection to the admission of a screwdriver into evidence. The single question asked by the court of a defense witness did not deprive defendant of a fair trial (see, People v Jagopat, 216 AD2d 583, lv denied 87 NY2d 847). Finally, the proof is legally sufficient to establish that defendant intended to commit a crime at the time he unlawfully entered the factory (see, People v Owens, 204 AD2d 1055, 1056; People v Nuhibian, 201 AD2d 962, lv denied 83 NY2d 856; People v Haile, 128 AD2d 891). (Appeal from Judgment of Genesee County Court, Morton, J.—Burglary, 3rd Degree.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.